Opinion by
Orlady, P. J.,
This action of assumpsit was heard before a judge of the Municipal Court without the intervention of a jury, and resulted in a finding for the plaintiff for $100.50. The facts were fully developed through the testimony of the parties and their supporting witnesses, and the defense interposed by the defendant to evade payment of his own check made it necessary for him to challenge the legality of his election as secretary of a taxi company, though so far as is shown by the record his election was accepted as regular in every particular by all other parties in interest. The effort to sustain his contention in the language of the trial judge was “too feeble to warrant serious consideration, and that the defendant should pay the plaintiff the amount of the check he gave him, both in point of moral and of law.”
A careful examination of the record satisfies us that the judgment was rightly entered, and it is now affirmed.